CUSHING, J.
Epitomized Opinion
Sargent and others brought an action ■ to enjoin the City of Cincinnati from appropriating the fee in certain property. In 1896 the city leased the property in question for 99 years, renewable forever. The lease provided for an annual payment of rent. In 1921 the Council passed a resolution appropriating the fee simple title to said property for waterworks purposes. At the time of the lease the city had no authority to acquire a fee simple title, but such authority was later conferred upon the municipality statute. In accordance therewith appropriation proceedings were started to assess compensation. Thereupon this injunction was filed. The city filed a demurrer, which was sustained. An appeal was then taken to the Court of Appeals. In sustaining the demurrer the Court of Appeals held:
1. A municipal corporation may again appropriate property which it has. already acquired a perpetual lease therein, in order to perfect in it a title in fee simple absolute to such previously acquired real estate.